          Case 1:19-cv-04826-AJN Document 49 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
                                                                                          6/10/2020
SOUTHERN DISTRICT OF NEW YORK


  GE Transportation Parts, LLC,

                         Plaintiff,
                                                                   19-CV-4826 (AJN)
                 –v–
                                                                         ORDER
  Central Railway Manufacturing, LLC,

                         Defendant.


ALISON J. NATHAN, District Judge:

       The parties have jointly submitted proposed redaction of this Court’s June 1, 2020

Memorandum and Order. However, the parties’ filing does not comply with this Court’s

Individual Civil Rule 4 and does not explain who the proposed redactions would comport with

the Second Circuit’s decision in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d

Cir. 2006). Within one week of the date of this order, the parties should jointly re-submit

compliant redaction requests.

       SO ORDERED.


 Dated: June 10, 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                    1
